Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 1 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 2 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 3 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 4 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 5 of 44
       (13)




Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 6 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 7 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 8 of 44
       (18)




Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 9 of 44
       (19)




Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 10 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 11 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 12 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 13 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 14 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 15 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 16 of 44
                                                                        MESSRS. STUDIO SAMIYA MUHAMMAD ELMUSLIMANY FOR WOMEN
                                                                        PHOTOGRAPHY


                                                                                         REPRINTED FROM BSF ARCHIVE ON
                                                                                                 12/11/19




         FROM   :   01/10/16    TO   31/10/16         REPRINT    DATE   01/11/16



  ACCOUNT NUMBER: 987099-001-89          CURRENCY: SAUDI RIYAL
  IBAN : SA56 5500 0000 0987 0990 0189
  ACCOUNT TITLE: SIGH STUDIO FOR WOMEN
  BRANCH : JEDDAH MAIN BRANCH,KING ABDULLAH ROAD


  DATE      DESCRIPTION                                                                         AMOUNT                  BALANCE


(15)         OPENING BALANCE                                                                                                0.00
 30/10/16    AATRTB60432516/068/A M YOUSEF/STUDIO FOR WOMEN                                  42,000.00              42,000.00


             CLOSING BALANCE                                                                                        42,000.00
             0 TOTAL DEBIT MOVEMENTS        ***                                                   0.00
             1 TOTAL CREDIT MOVEMENTS        ***                                             42,000.00




          Case 18-14820-CMA               Doc 130-3       Filed 11/15/19   Ent. 11/15/19 13:22:16        Pg. 17 of 44
                                                                        MESSRS. STUDIO SAMIYA MUHAMMAD ELMUSLIMANY FOR WOMEN
                                                                        PHOTOGRAPHY


                                                                                         REPRINTED FROM BSF ARCHIVE ON
                                                                                                 12/11/19




         FROM   :   01/11/16    TO   30/11/16         REPRINT    DATE   01/12/16



  ACCOUNT NUMBER: 987099-001-89          CURRENCY: SAUDI RIYAL
  IBAN : SA56 5500 0000 0987 0990 0189
  ACCOUNT TITLE: SIGH STUDIO FOR WOMEN
  BRANCH : JEDDAH MAIN BRANCH,KING ABDULLAH ROAD


 DATE       DESCRIPTION                                                                         AMOUNT                  BALANCE



(18)         OPENING BALANCE                                                                                        42,000.00
 06/11/16    ACCOUNT TO ACCOUNT TRANSFER /EBK-068-INTERNET BANKING BR                        50,000.00              92,000.00
             /Ref#343190 /20:35 /CR#:SAR50000 BEN/STUDIO SAMIYA MUHAMMAD
             ELMUSLIMANY FOR WOMEN PHOTOGRAPHY /00000000098709900189
             /DR#:SAR50000 REM/AZIZAH MOHAMMED A YOUSEF /DET:Transfer from
(19)         11142900220 to 98709900189
 29/11/16    ACCOUNT TO ACCOUNT TRANSFER /EBK-068-INTERNET BANKING BR                        50,000.00             142,000.00
             /Ref#338209 /22:55 /CR#:SAR50000 BEN/STUDIO SAMIYA MUHAMMAD
             ELMUSLIMANY FOR WOMEN PHOTOGRAPHY /00000000098709900189
             /DR#:SAR50000 REM/AZIZAH MOHAMMED A YOUSEF /DET:Transfer from
             11142900220 to 98709900189


             CLOSING BALANCE                                                                                       142,000.00
             0 TOTAL DEBIT MOVEMENTS        ***                                                   0.00
             2 TOTAL CREDIT MOVEMENTS        ***                                            100,000.00




          Case 18-14820-CMA               Doc 130-3       Filed 11/15/19   Ent. 11/15/19 13:22:16        Pg. 18 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 19 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 20 of 44
       Samba Account Statement

                       IBAN Number                     Pa e No
               SA35 4000 0000 000124502474

        Date          Transaction Description      Reference No.      Debit           Credit            Balance
       DD/MM
       21/11      POS Settlement Proceeds            2275301                            1,488.00           1,598.65
       24/11      CASH DEPOSIT                       0000649                            9,165.00          10,763.65
                  Depositor: BU DUR ATFAH BASHAR

       24/11      POS Settlement Proceeds            2275301                             1,666.56         12,430.21
       24/11      SOL-DR Samba Account to Accoun     3292025            1,500.00                          10,930.21
       24/11      SOL-DR Samba Account to Accoun     3292026            1,000.00                           9,930.21
       24/11      SOL-DR Samba Account to Accoun     3292032            1,000.00                           8,930.21
       24/11      SOL-DR Samba Account to Accoun     3292105            1,000.00                           7,930.21
       24/11      SOL-DR Samba Account to Accoun     3292106            1,000.00                           6,930.21
       24/11      SOL-DR Samba Account to Accoun     3292107            1,000.00                           5,930.21
       24/11      SOL-DR Samba Account to Accoun     3292107            1,000.00                           4,930.21
       24/11      SOL-DR Samba Account to Accoun     3292108            1,000.00                           3,930.21
       24/11      SOL-DR Samba Account to Accoun     3292109            1,000.00                           2,930.21
       24/11      SOL-DR Samba Account to Accoun     3292110            1,000.00                           1,930.21
       24/11      SOL-DR Samba Account to Accoun     3292121            1,000.00                             930.21
       27/11      POS Settlement Proceeds            2275301                            8,960.00           9,890.21
       29/11      SOL-DR Samba Account to Accoun     3340729              450.00                           9,440.21
       29/11      SOL-DR Samba Account to Accoun     3340738            1,000.00                           8,440.21
       29/11      SOL-DR Samba Account to Accoun     3340742            1,000.00                           7,440.21
       29/11      SOL-DR Samba Account to Accoun     3340743            1,000.00                           6,440.21
       29/11      SOL-DR Samba Account to Accoun     3340744            1,000.00                           5,440.21
       29/11      SOL-DR Samba Account to Accoun     3340747            1,000.00                           4,440.21
       29/11      SOL-DR Samba Account to Accoun     3340748            1,000.00                           3,440.21
       29/11      SOL-DR Samba Account to Accoun     3340749            1,000.00                           2,440.21
       29/11      SOL-DR Samba Account to Accoun     3340750            1,000.00                           1,440.21
       29/11      SOL-DR Samba Account to Accoun     3340751            1,000.00                             440.21
(20)   29/11      Incoming SARIE Transfer            2040039                           50,000.00          50,440.21
       29/11      SOL-DR Samba Account to Accoun     3340920           50,000.00                             440.21
       01/12      POS Settlement Proceeds            2275301                              892.80           1,333.01
(21)   04/12      Incoming SARIE Transfer            2040034                           11,300.00          12,633.01
       05/12      SOL-DR Samba Account to Accoun     3401025           11,400.00                           1,233.01
       06/12      POS Settlement Proceeds            2275301                              892.80           2,125.81
       07/12      SOL-CR Samba Account to Accoun     3421707                           22,500.00          24,625.81
       07/12      POS Settlement Proceeds            2275301                              565.44          25,191.25
       07/12      ATM Cash Withdrawal - SR           0002421            2,500.00                          22,691.25
       08/12      CASH DEPOSIT                       0009200                            7,250.00          29,941.25
                  Depositor: BU DUR ATFAH BASHAR

       10/12      SADAD Payment                      0001938              164.00                          29,777.25
                  : GOS!
                  BILL NO: 501596108
       10/12      SOL-DR Samba Account to Accoun     3450021            2,000.00                          27,777.25
       11/12      CARD VOUCHERS                      2100801                            4,850.00          32,627.25
       11/12      SOL-CR Samba Account to Accoun     3461145                           37,500.00          70,127.25
       12/12      SOL-DR Samba Account to Accoun     3470842           10,000.00                          60,127.25
       12/12      SOL-DR Samba Account to Accoun     3470849            1,500.00                          58,627.25
       12/12      SOL-DR Samba Account to Accoun     3470850            2,800.00                          55,827.25
       12/12      SOL-DR Samba Account to Accoun     3470850            2,800.00                          53,027.25
       12/12      SOL-DR Samba Account to Accoun     3470852              800.00                          52,227.25
       12/12      SOL-DR Samba Account to Accoun     3470853            2,800.00                          49,427.25
       12/12      Customer debit for account to      0000663           20,708.00                          28,719.25
       12/12      POS Settlement Proceeds            2275301                              471.20          29,190.45




         Case 18-14820-CMA             Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16     Pg. 21 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 22 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 23 of 44
        Samba Account Statement

                        IBAN Number                     Pa e No
                SA35 4000 0000 000124502474

         Date          Transaction Description      Reference No.      Debit           Credit            Balance
        DD/MM
        22/05      SOL-DR Samba Account to Accoun     1422258            3,500.00                          42,026.85
        22/05      SOL-CR Samba Account to Accoun     1422301                            3,500.00          45,526.85
        28/05      STNG ORDERS                        0162532                            3,750.00          49,276.85
 (28)   29/05      Incoming SARIE Transfer            1492148                           50,000.00          99,276.85
        29/05      SADAD Payment                      0231836              164.00                          99,112.85
                   : GOS!
                   BILL NO: 501596108
        29/05      SOL-DR Samba Account to Accoun     1492327            3,750.00                          95,362.85
        29/05      SOL-Samba Account to local ban     1057541           50,000.00                          45,362.85
        29/05      LOCAL TRANSFER FEE                 1057541                2.50                          45,360.35
 (29)   30/05      Incoming SARIE Transfer            2050068                           50,000.00          95,360.35
        30/05      Incoming SARIE Transfer            2070059                           50,000.00         145,360.35
 (30)   31/05      SOL-DR Samba Account to Accoun     1511002           50,000.00                          95,360.35
        31/05      SOL-Samba Account to local ban     1051565           20,000.00                          75,360.35
        31/05      LOCAL TRANSFER FEE                 1051565                3.50                          75,356.85
        31/05      Incoming SARIE Transfer            2050152                           20,000.00          95,356.85
        01/06      SOL-DR Samba Account to Accoun     1520531           50,000.00                          45,356.85
        03/06      SOL-DR Samba Account to Accoun     1541957            5,918.00                          39,438.85
        03/06      SOL-DR Samba Account to Accoun     1542000           10,667.00                          28,771.85
        03/06      SOL-DR Samba Account to Accoun     1542001            5,618.00                          23,153.85
        03/06      SOL-DR Samba Account to Accoun     1542003            6,064.00                          17,089.85
        03/06      SOL-DR Samba Account to Accoun     1542004            2,100.00                          14,989.85
        03/06      SOL-DR Samba Account to Accoun     1542005            4,118.00                          10,871.85
        03/06      SOL-DR Samba Account to Accoun     1542005            3,500.00                           7,371.85
        03/06      SOL-DR Samba Account to Accoun     1542006            4,168.00                           3,203.85
        08/06      SOL-CR Samba Account to Accoun     1590158                           70,000.00          73,203.85
        10/06      SOL-DR Samba Account to Accoun     1610214           70,000.00                           3,203.85
        10/06      SOL-CR Samba Account to Accoun     1610132                           70,000.00          73,203.85
        10/06      SOL-Samba Account to local ban     1050586           70,000.00                           3,203.85
        10/06      LOCAL TRANSFER FEE                 1050586                2.50                           3,201.35
        11/06      SOL-CR Samba Account to Accoun     1620322                           70,000.00          73,201.35
        11/06      SOL-Samba Account to local ban     1050486           70,000.00                           3,201.35
        11/06      LOCAL TRANSFER FEE                 1050486                3.50                           3,197.85
        11/06      Incoming SARIE Transfer            2050177                           70,000.00          73,197.85
        11/06      Incoming SARIE Transfer            2050177                           70,000.00         143,197.85
(33)    12/06      SOL-CR Samba Account to Accoun     1630157                           55,123.86         198,321.71
        12/06      SOL-DR Samba Account to Accoun     1630216            1,935.21                         196,386.50
        12/06      SOL-Samba Account to local ban     1040584           70,000.00                         126,386.50
        12/06      LOCAL TRANSFER FEE                 1040584                3.50                         126,383.00
        13/06      SOL-Samba Account to local ban     1100506            5,000.00                         121,383.00
        13/06      LOCAL TRANSFER FEE                 1100506                3.50                         121,379.50
        13/06      SOL-Samba Account to local ban     1040514           65,000.00                          56,379.50
        13/06      LOCAL TRANSFER FEE                 1040514                3.50                          56,376.00
        14/06      SOL-Samba Account to local ban     1100923           46,313.00                          10,063.00
        14/06      LOCAL TRANSFER FEE                 1100923                3.50                          10,059.50
        14/06      SOL-Samba Account to local ban     1040925            9,500.00                             559.50
        14/06      LOCAL TRANSFER FEE                 1040925                3.50                             556.00
        14/06      SOL-DR Samba Account to Accoun     1651521              500.00                              56.00
        14/06      SOL-CR Samba Account to Accoun     1651605                           45,000.00          45,056.00
        14/06      SOL-CR Samba Account to Accoun     1651606                            1,500.00          46,556.00
        14/06      SOL-DR Samba Account to Accoun     1651609              600.00                          45,956.00
        14/06      SOL-Samba Account to local ban     1103216           14,000.00                          31,956.00
        14/06      LOCAL TRANSFER FEE                 1103216                2.50                          31,953.50




          Case 18-14820-CMA             Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16     Pg. 24 of 44
(32)




       Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 25 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 26 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 27 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 28 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 29 of 44
                           (38)




Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 30 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 31 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 32 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 33 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 34 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 35 of 44
(37)




   Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 36 of 44
(38)




       Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 37 of 44
(39)




       Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 38 of 44
(41)




Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 39 of 44
(42)




 Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 40 of 44
(43)




   Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 41 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 42 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 43 of 44
Case 18-14820-CMA   Doc 130-3   Filed 11/15/19   Ent. 11/15/19 13:22:16   Pg. 44 of 44
